United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1677
Issued: December 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 4, 2015 appellant filed a timely appeal from a May 21, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant has established eligibility for continuation of pay.
FACTUAL HISTORY
On April 6, 2015 appellant, then a 47-year-old city carrier technician, filed a traumatic
injury claim (Form CA-1) alleging that on March 4, 2015 he tripped over a shovel and fell
injuring his right wrist. The CA-1 form was signed by appellant on March 23, 2015.
Appellant’s supervisor, Michelle Johnson, signed the form on March 4, 2015. The employing
1

5 U.S.C. § 8101 et seq.

establishment stamped the CA-1 form as received on March 19, 2015. However, the employing
establishment noted that the claim was not filed within 30 days and indicated the date that it
received the notice was April 6, 2015. The employing establishment did not indicate that
appellant stopped work.
Appellant was treated by Dr. Desiree Kempcke, a Board-certified orthopedist, on
March 18, 2015, who diagnosed intra-articular radius fracture with small displacement of a distal
radial ulnar joint fragment. Dr. Kempcke noted that appellant could return to work, but could
not lift more than three pounds with his right hand.
On April 20, 2015 OWCP advised appellant of the type of factual and medical evidence
needed to establish his claim. Appellant submitted a report from Dr. Kempcke dated March 18,
2015 who diagnosed intra-articular radius fracture with small displacement of a distal radial
ulnar joint fragment. He also submitted a report from Dr. Paul Dworak, a Board-certified
orthopedist, dated March 19, 2015, who placed appellant in a right short arm cast. An April 10,
2015 report from Dr. Corey Wulf, a Board-certified orthopedist, diagnosed work-related right
extra articular distal radius fracture. Dr. Wulf transitioned appellant from the right arm cast to a
splint. Each of these physicians found that appellant could return to work within restrictions.
By decision dated May 21, 2015, OWCP accepted appellant’s claim for closed fracture of
the lower end of the right radius.
In another decision dated May 21, 2015, OWCP denied appellant’s claim for continuation
of pay because he had failed to submit a written claim within 30 days of his March 4, 2015
employment injury.
LEGAL PRECEDENT
Section 8118(a) of FECA authorizes continuation of pay, not to exceed 45 days, to an
employee who has filed a claim for a period of wage loss due to a traumatic injury with his or her
immediate superior on a form approved by the Secretary of Labor within the time specified in
section 8122(a)(2) of this title.2 This latter section provides that written notice of injury shall be
given within 30 days.3 The context of section 8122 makes clear that this means within 30 days
of the injury.4
OWCP regulations provide, in pertinent part, that to be eligible for continuation of pay,
an employee must: (1) have a traumatic injury which is job related and the cause of the disability
and/or the cause of lost time is due to the need for medical examination and treatment; (2) file
Form CA-1 within 30 days of the date of the injury (but if that form is not available, using

2

Id. at § 8118(a).

3

Id. at § 8122(a)(2).

4

Robert M. Kimzey, 40 ECAB 762, 763-64 (1989); Myra Lenburg, 36 ECAB 487, 489 (1985).

2

another form would not alone preclude receipt); and (3) begin losing time from work due to the
traumatic injury within 45 days of the injury.5
The employee must provide a written report on a Form CA-1 to the employing
establishment within 30 days of the injury.6 OWCP’s procedures state that another OWCPapproved form, such as CA-2, CA-2a, or CA-7, which contain words of claim, can be used to
satisfy timely filing requirements.7
The Board has held that section 8122(d)(3) of FECA,8 which allows OWCP to excuse
failure to comply with the time limitation provision for filing a claim for compensation because
of exceptional circumstances, is not applicable to section 8118(a), which sets forth the filing
requirements for continuation of pay. Thus, there is no provision in the law for excusing an
employee’s failure to file a claim within 30 days of the employment injury.9
ANALYSIS
Appellant filed a written notice of a traumatic injury on April 6, 2015 more than 30 days
after his injury on March 4, 2015. Because he filed the claim on April 6, 2015, the Board finds
that it was not filed within 30 days of the injury, as specified in sections 8118(a) and
8122(a)(2) of FECA.
On appeal appellant indicated that he originally submitted Form CA-1 unsigned and the
CA-1 form was returned. He noted the supervisor who filled out the accident report was moved
to a different station and the employing establishment’s injury compensation specialist sent the
information to the wrong address which caused a delay in the submission of the Form CA-1.
Appellant indicated that for these reasons he did not submit a signed Form CA-1 within 30 days
of the injury. There is no provision in FECA for excusing a late filing and therefore appellant is
not entitled to continuation of pay.10 This is so regardless of any failure on the part of the
employing establishment.11 The Board finds that appellant was not entitled to continuation of
pay as he did not file within the requisite 30 days from the date of injury.12
5

20 C.F.R. § 10.205(a)(1-3). See also J.M., Docket No. 09-1563 (issued February 26, 2010).

6

Id. at § 10.210(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Continuation of Pay and Initial Payments, Chapter
2.807.5(b) (June 2012).
8

5 U.S.C. § 8122(d)(3).

9

Dodge Osborne, 44 ECAB 849, 855 (1993).

10

Id.

11

See 20 C.F.R. § 10.211 (the employer’s responsibilities in continuation of pay cases).

12

Id. This decision only applies to continuation of pay. It does not preclude appellant from filing a claim for
wage-loss compensation if he missed time from work due to the accepted injury.

3

CONCLUSION
The Board finds that appellant has not established eligibility for continuation of pay.
ORDER
IT IS HEREBY ORDERED THAT the May 21, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

